Citation Nr: 1229414	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  11-20 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of service connection for a left knee disorder.

2.  Entitlement to service connection for a claimed right knee disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from March 1959 to September 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the RO. 

The Veteran testified at a hearing from the RO by way of videoconference technology before the undersigned Veterans Law Judge in July 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a right knee disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

1.  The evidence added to the record is neither cumulative in nature nor repetitive of facts previously addressed by the RO in it December 1976 decision and tends to give rise to a reasonable possibility of changing the outcome.  

2.  The currently demonstrated left total knee replacement is shown to have been performed because of degenerative joint disease that as likely as not was due to the initial injury sustained by the Veteran during his period of active service.  

3.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to left knee pain after his injury in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim of service connection for a left total knee replacement.  38 U.S.C.A.§ 1110, 1131 (West Supp 2002); 38 C.F.R§ 3.303 (2011).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by a left total knee replacement is due to disease or injury that was incurred in active service.  38 U.S.C.A.§ 1110, 1131 (West Supp 2002); 38 C.F.R§ 3.303 (2011).  


REASONS AND BASES FOR THE FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time.  

In a December 1976 rating decision, the RO denied the Veteran's original claim of service connection for a left knee disorder on the basis that the medical evidence was insufficient for rating purposes.  

The Veteran failed to report for a VA examination scheduled in connection with his claim.  He did not file a timely appeal.  

To the extent that the current record now shows that the Veteran suffers from a left knee disability, the Board finds that new and material evidence has been submitted to reopen the claim.  

A careful review of the service treatment records shows that the Veteran suffered a left knee injury while on active duty and underwent significant treatment for the condition in 1963.  The nature and extent of this initial knee injury are established by the Veteran's credible testimony presented at the recent hearing.  

Moreover, the medical records also show that the Veteran was seen by VA in September 1976 for evaluation of his complaints of left knee pain.  He reported having had knee injuries while playing football in the 1960's and being casted for a ligament injury at that time in service.  

While the VA examiner in June 2010 opined that the twisted left knee documented in service had healed without residuals, this statement clearly did not address the episode of VA medical attention for left knee pain in September 1976.  

Moreover, the VA examiner did not fully assess the Veteran's credible lay assertions of having had a continuity of left knee pain following his injury during service or address whether the claimed left knee disorder was the result of another injury or disease process that was not related to his period of service.  

Significantly, the VA examiner noted a history of  initial left knee surgery in "1975" and a revision in 1995 that would tend to support the Veteran's lay assertions of incurring chronic left knee problems after suffering injuries while on active duty.    

The submitted private medical evidence shows that the Veteran had a history of difficulty with his knees for many years with a high tibial osteotomy performed in the early 1980's that eventually failed and a total left knee replacement in 1991.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current residuals of the total left knee replacement is the result of left knee joint degeneration that as likely as not began with the initially documented injury sustained by the Veteran during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for the total left knee replacement is warranted.  


ORDER

New and material evidence has been submitted to reopen the claim of service connection for a left knee disorder.  

Service connection for the residuals of a total left knee replacement is granted.  


REMAND

In his testimony at the videoconference hearing in July 2012, the Veteran expressed the opinion that he felt there were service medical records missing from his claims folder, specifically, records from 1961 and/or 1962 from the El Toro and Tripler facilities in Hawaii regarding treatment for his knees.

The Board notes that it has made a thorough review of the Veteran's currently available service treatment records, and has found essentially no records in the Veteran's claims file from these facilities from 1961 or 1962; although the service treatment records seem to be fairly complete.   

As the Veteran has alleged that there are outstanding medical records that need to be associated with his claim file, the Board finds that it must make an attempt to secure those identified records and associate them with the Veteran's claims file.

Moreover, there may be other treatment records referable to the claimed right knee disorder for the period of time after the Veteran's service.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take all indicated action to contact the National Personnel Records Center and request that they search for any outstanding medical records pertaining to the Veteran, particularly, any records from 1961 and/or 1962 from the El Toro and Tripler facilities in Hawaii regarding treatment for his right knee.  Any possible repository of these records should be contacted by the RO in an attempt to ensure that there are no outstanding records which have yet to be associated with the Veteran's claims file.

2.   The RO also should take appropriate steps to contact the Veteran in order to have him identify all medical treatment rendered for his claimed right knee disorder since service.  Based on his response, the RO should attempt to obtain copies of any outstanding records from the identified health care provider.  

3.  After completing all indicated development to the extent possible, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






Department of Veterans Affairs


